           Case 2:18-cv-01025-GMN-CWH Document 22 Filed 03/28/19 Page 1 of 1



 1

 2                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 3

 4   EMANUELLE JOCSON,                                 Case No: 2:18-cv-01025-GMN-CWH

 5                  Plaintiff,
 6                  v.                                    ORDER OF DISMISSAL
 7
     CAPITAL ONE BANK (USA), N.A.,
 8
                    Defendants.
 9

10                                      ORDER OF DISMISSAL
11
            Plaintiff, Emanuelle Jocson (“Plaintiff”), and Defendant, Capital One Bank (USA), N.A.,
12
     (“Defendant”), having filed a Joint Notice of Settlement and the Court being otherwise
13
     sufficiently advised,
14

15          IT IS HEREBY ORDERED that Plaintiff’s claim against Defendant are DISMISSED

16   with prejudice. Each party shall bear their own costs and attorney’s fees.
17

18
            SO ORDERED.
19

20

21    Date this______day
                 28      of March, 2019.
                                                      Gloria M. Navarro, Chief Judge
22                                                    UNITED STATES DISTRICT COURT
23

24

25

26

27

28
